Exhibit 10.1 TECHNOLOGY DEVELOPMENT AGREEMENT This Technology Development Agreement (this “ Technology Development Agreement ”) is made and entered into as of October 15, 2014 (the “ Effective Date ”), by and between Response Biomedical Corp. , a corporation organized under the laws of British Columbia and having a place of business at 1781-75th Avenue W., Vancouver, B.C., Canada V6P 6P2 (“ Response ”), and 杭州中翰盛泰生物技术有限公司 , Hangzhou Joinstar Biomedical Technology Co., Ltd. , a corporation organized under the laws of People’s Republic of China and having its registered address at Floor 10, Main Building, #519 Xingguo RD, Qianjiang Economic Development Zone, Hangzhou, Zhejiang Province, China (“
